Citation Nr: 1018701	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-38 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1954 to September 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran attributes his currently-shown right and left 
foot disorders to his active military service.  Specifically, 
he contends that he injured his feet when he fell 30 feet 
from a poll in April 1957.  See October 2007 claim.  

The service treatment records are silent for any in-service 
injury to the feet.  Indeed, the Veteran has asserted that he 
did not report the alleged fall which he claims resulted in 
his current foot problems.  See id.  These records do, 
however, reveal a pre-existing right foot condition.  
Specifically, the May 1954 entrance examination notes that 
the Veteran sustained a broken right great toe at the age of 
14, which had resulted in hallux valgus of that toe.  
However, in March 1957, following complaints of aching feet, 
X-rays were performed, which showed post-traumatic arthritis 
in the metacarpal phalangeal (MP) joint of the right great 
toe.  A May 1958 X-ray, taken following complaints of right 
ankle and foot pain showed arthritic spurring and joint 
narrowing in the MP joint of the right great toe.

Post-service medical records reveal arthritis of the first MP 
joint bilaterally, as well as a history of ulcers and 
calluses on the feet.  These records also show that the 
Veteran underwent a left bunionectomy in March 2003, and a 
left great toe amputation in February 2009.  In a September 
2007 statement, the Veteran's VA podiatrist indicated that 
the Veteran's bilateral foot ulcers and calluses were the 
result of arthritic-related deformities.  However, VA 
treatment records, authored by this same physician, attribute 
the Veteran's foot ulcers to his nonservice-connected 
diabetes mellitus (see December 2002 and February 2009 VA 
treatment reports).  

In view of the Veteran's pre-existing right great toe 
injury/hallux valgus, and the in-service findings of right 
great toe arthritis, the Board finds that the Veteran should 
be afforded an opportunity to undergo a VA examination in 
order to determine whether his pre-existing right foot 
disorder underwent any increase in severity during active 
military service beyond its natural progression.  See. 
38 C.F.R. § 3.306(a).

Additionally, the Board notes that, other than the previously 
mentioned March 1957 complaint of aching feet, the service 
treatment records are silent for any complaints or findings 
related to the Veteran's left foot.  However, the Veteran has 
reported pertinent treatment at Kent State University from 
service discharge to 1970 (see April 2008 Notice of 
Disagreement).  Although the Veteran also advised those 
providing this care did not keep records, this purported 
treatment covers a period of 12 years and it would seem 
unusual that such chronic treatment would go undocumented.  
As such, an attempt to obtain any records of this treatment 
should be made.  

Under the circumstances described above, the case is REMANDED 
for the following action:

1.	After obtaining a completed release 
form from the Veteran and any other 
required information, the RO should 
attempt to obtain records of all foot 
treatment received by the Veteran at 
the medical facility at Kent State 
University, Ohio for the period between 
1958 and 1970.  All attempts to obtain 
these records and any negative response 
should be fully documented in the 
claims file.

2.	Thereafter, the RO should schedule the 
Veteran for a VA examination with an 
appropriate physician.  The examiner 
should review the claims file in 
conjunction with the examination, and 
such review should be noted in the 
examination report.  All indicated 
tests, including X-rays, should be 
performed.

The examiner is asked to express an 
opinion as to whether the in-service 
finding of post-traumatic arthritis in 
the right first great toe represents an 
increase in severity of the Veteran's 
pre-existing right foot disorder 
(described as hallux valgus/fracture of 
the right great toe) beyond its natural 
progression during service between May 
1954 and September 1958.  The opinion 
should be supported by a complete 
rationale.

If, and only if, it is determined that 
the Veteran's right great toe arthritis 
represents an increase in severity of 
the Veteran's pre-existing right foot 
disorder beyond its natural 
progression, the examiner is also asked 
to determine whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that any other 
currently-shown right foot disorder 
(including ulcers and calluses) is 
related to the Veteran's right great 
toe arthritis.  In reaching this 
determination, the examiner should 
address what role, if any, the 
Veteran's nonservice-connected diabetes 
mellitus has played in the development 
these disorders.

3.	After completing the requested actions, 
the RO should readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate supplemental statement of 
the case, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


